IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-76,543 & AP-76,544



                   EX PARTE WESLEY WAYNE MILLER, Applicant



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                      CAUSE NO. 1139010D & 1139006D
              IN THE CRIMINAL DISTRICT COURT NUMBER FOUR
                        FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted, in two cause

numbers, of violation of civil commitment requirements for sexually violent predators and sentenced

to ten years’ imprisonment for each cause. The Second Court of Appeals affirmed his convictions.

Miller v. State, Nos. 02-09-168-CR & 02-09-169-CR (Tex. App.–Ft. Worth, November 8, 2010).

       Applicant contends that he is entitled to relief because there is no evidence to support these
                                                                                                  2

convictions. The State agrees and urges this Court to grant relief.

       The trial court has also determined that Applicant is entitled to relief under his claim that

there is no evidence to support these convictions. We agree. We find, therefore, that Applicant is

entitled to relief in the judgments of conviction in Case Nos. 1139010D & 1139006D from the

Criminal District Court Number Four of Tarrant County.

       Relief is granted. The judgments in Cause Nos. 1139010D and 1139006D from the Criminal

District Court Number Four of Tarrant County are set aside, and Applicant is remanded to the

custody of the Sheriff of Tarrant County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 4, 2011
Do Not Publish